IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

LAND TRUST SERVICE CORPORATION
AS TRUSTEE OF TRUST NO. 8SS DATED
JULY 9, 2013,

             Appellant,

v.                                                Case No. 5D16-3641

NATIONSTAR MORTGAGE, LLC,
EDUARD SOLOKHIN AND NATALIYA
SOLOKHINA,

           Appellees.
________________________________/

Decision filed December 1, 2017

Appeal from the Circuit Court
for Flagler County,
Scott C. Dupont, Judge.

Gregory K. Mausser, of The Law Office of
Gregory K. Mausser, PA, Sanford, for
Appellant.

Nancy M. Wallace, of Akerman LLP,
Tallahassee, William P. Heller, of Akerman
LLP, Fort Lauderdale, and Eric M. Levine,
of Akerman LLP, West Palm Beach, for
Appellee Nationstar Mortgage, LLC.

No Appearance for other Appellees.

PER CURIAM.

      AFFIRMED.

TORPY and EVANDER, JJ., concur.
PALMER, J., dissents, with opinion.
Palmer, J., dissenting.                                                        5D16-3641

       I respectfully dissent. In my view, the trial court improperly granted summary

judgment for the lender in this mortgage foreclosure suit because genuine issues of

material fact exist as shown by the discrepancy between the interest rate and monthly

payment provided in the allegedly controlling documents attached to the complaint and

the interest rate and monthly payment contained in the servicing records. See Petruska

v. Smartparks-Silver Springs, Inc., 914 So. 2d 502, 504 (Fla. 5th DCA 2005).

       Accordingly, I would reverse and remand for further proceedings.




                                           2